     Case 3:15-cv-02324-GPC-KSC Document 206 Filed 06/15/21 PageID.4875 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     In re BofI HOLDING, INC. SECURITIES             Case No.: 15-cv-2324-GPC-KSC
12     LITIGATION
                                                       ORDER REGARDING DISCOVERY
13                                                     DISPUTES
14
15
16
17          Before the Court are several discovery disputes the parties have recently raised in
18    conference with the Court and the Court’s staff. The relevant discovery requests and
19    responses thereto were lodged with the Court at the Court’s request. The Court heard
20    argument from the parties regarding these disputes on June 11, 2021. Having reviewed the
21    materials submitted and considered the arguments of counsel, and for the reasons stated
22    during the June 11, 2021 hearing, the Court HEREBY ORDERS as follows:
23          Plaintiff’s RFP No. 56. Plaintiff seeks documents and communications relating to
24    damages claimed by defendants in the Erhart whistleblower action. The Court finds that
25    information about defendants’ claim for damages is available on the Erhart docket and that
26    further detailed information and communications is not relevant to this action. Plaintiff’s
27    request for further responses to RFP No. 56 is DENIED.
28    ///

                                                   1
                                                                                15-cv-2324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 206 Filed 06/15/21 PageID.4876 Page 2 of 4



1             Plaintiff’s RFP No. 59. Plaintiff requests production of all transcripts and video
2     recordings of the depositions of 11 witnesses taken in the Erhart action. For the reasons
3     discussed at the hearing, plaintiff’s request for further responses is GRANTED IN PART
4     AND DENIED IN PART. Defendants will not be required to produce this material
5     outright, but fairness requires that if defendants plan to use the transcripts and videotapes
6     that are the subject of this discovery request for any purpose in this litigation, plaintiff must
7     be given equal access to them. Accordingly, any transcript or videotape that defendants
8     intend to use in this litigation shall be produced to plaintiff no less than 14 days before the
9     witness is deposed. Defendants do not otherwise need to produce transcripts or videotapes
10    responsive to this request. 1
11            Summary Data Regarding SFR and IPL Loans. In response to plaintiff’s RFPs
12    No. 9, 10 and 38, defendant has agreed to produce, and plaintiff has agreed to accept,
13    summary loan data regarding approximately 12,000 single family residence (SFR) and
14    income property (IPL) loans. The parties cannot agree, however, as to the specific items
15    of data that must be included in defendants’ production. For the reasons stated at the
16    hearing, the Court accepts plaintiff’s proposal and further ORDERS that defendants shall
17    produce summary loan data which includes the following information:
18                    (a) date of origination
19                    (b) borrower name
20                    (c) loan account number, redacted up to the last 4 digits
21                    (d) loan type
22                    (e) appraisal amount
23                    (f) loan amount at origination
24
25
26    1
        As discussed below, plaintiff has separately raised concerns about ESI that was not preserved, and these
      deposition transcripts and other materials may be relevant to that dispute. However, as that issue is not
27    ripe and is not before the Court at this time, this ruling is without prejudice to the plaintiff’s ability to seek
      production of these materials once the parties’ meet and confer regarding document preservation is
28    exhausted.

                                                              2
                                                                                                   15-cv-2324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 206 Filed 06/15/21 PageID.4877 Page 3 of 4



1                  (g) loan amount at the end of the discovery period
2                  (h) loan-to-value ratio (LTV)
3                  (i) combined loan-to-value ratio (CLTV)
4                  (j) FICO score
5                  (k) loan term
6                  (l) interest rate
7                  (m) loan officer
8                  (n) collateral code
9                  (o) call report code, and
10                 (p) purpose code.
11          Complete Loan Files for Loans Referenced in the Third Amended Complaint.
12    For the reasons discussed at the hearing, plaintiff’s request for complete loan files for seven
13    loans referenced in the Third Amended Complaint is GRANTED.
14          Document Preservation and Concerns Regarding Potential Spoliation of ESI.
15    In the course of meeting and conferring regarding appropriate document custodians,
16    defendants have disclosed to plaintiff that the bank no longer has ESI (or has very limited
17    ESI) for at least nine of plaintiff’s proposed custodians. The parties represented at the
18    hearing that plaintiff has recently propounded interrogatories and a Rule 30(b)(6)
19    deposition notice related to defendants’ document preservation efforts and the
20    circumstances surrounding the loss of these custodians’ ESI.
21          Plaintiff is entitled to information about the loss of defendants’ ESI. The Court is
22    troubled by defendants’ insistence that plaintiff serve a formal discovery request or
23    deposition notice – neither of which were necessary – which only serves to delay resolution
24    of this dispute. Defendants shall provide substantive responses to plaintiff’s interrogatories
25    within 10 days of the issuance of this Order, and shall produce a properly-prepared witness
26    to testify pursuant to plaintiff’s Rule 30(b)(6) notice as to these issues at the earliest date
27    thereafter that is convenient to all parties. Following the Rule 30(b)(6) deposition, the
28    parties shall have one week to meet and confer regarding any remaining dispute concerning

                                                     3
                                                                                   15-cv-2324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 206 Filed 06/15/21 PageID.4878 Page 4 of 4



1     document preservation or spoliation. If any such dispute is not resolved within one week
2     after the completion of the Rule 30(b)(6) deposition on ESI preservation issues, it shall be
3     brought to the Court’s attention in accordance with the undersigned’s Chambers Rules.
4           Except as stated otherwise herein, defendants shall produce all responsive
5     documents and information as required by this Order within 10 days of the date of this
6     Order. The Court reiterates its concern with the pace of discovery in this matter and
7     admonishes the parties to expedite all remaining discovery to meet the discovery deadlines
8     currently in place.
9            IT IS SO ORDERED.
10    Dated: June 15, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 15-cv-2324-GPC-KSC
